PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,861,592
Issue Date:   Oct 1, 2019
Application No. 29/619,365
Filing or 371(c) Date: Sep 28, 2017
Attorney Docket No.   GPRO2-5111-A
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition filed May 3, 2022, which is being treated as a request for Certificate of Correction under 37 CFR 1.182, to correct the inventor’s name by way of a Certificate of Correction. 

The petition is DISMISSED.

The request cannot be granted at this time because it does not include a proper signature.   Specifically, the practitioner signing pursuant to 37 CFR 1.33, must supply a registration number as it appears in the Office record. The registration number supplied is Registration Number 69336, however, the Office record shows the Registration Number as 69366 for attorney Stacie Farina.  The correct registration number must be supplied with any renewed request. See 37 CFR 1.4(2)(ii).

It is noted that the present petition was improperly treated under 1.322 and/or 1.323, rather than an appropriate petition under 37 CFR 1.182 to correct the name of the joint inventor. The present decision ratifies the premature action.  


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET










    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)